Citation Nr: 1615859	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for onychomycosis of the bilateral feet.  

2. Entitlement to service connection for chronic paronychia with candidal nail infection of the fingers, claimed to include as secondary to a service-connected disability. 

3. Entitlement to service connection for a stomach condition.  

4. Entitlement to service connection for hypertension. 

5. Entitlement to service connection for bilateral shoulder disability.  

6. Entitlement to service connection for bilateral knee disability. 

7. Entitlement to service connection for left ankle fusion disability.  

8. Entitlement to service connection for right ankle fusion disability.  

9. Entitlement to service connection for anxiety and depression.  


REPRESENTATION

Appellant represented by:	Barbara R. Lynch, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

This matter was again remanded in July 2015.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

As the Veteran has asserted his chronic paronychia with candidal nail infection of the fingers is secondary a service-connected disability, the Board has recharacterized the claim as such on the title page. 

The issues of entitlement to an initial compensable rating for onychomycosis of the bilateral feet and service connection for a stomach condition, hypertension, bilateral shoulder disability, bilateral knee disability, left ankle fusion disability, right ankle fusion disability, and anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veterans favor, chronic paronychia with candidal nail infection of the fingers is related to service. 


CONCLUSION OF LAW

The criteria for service connection for chronic paronychia with candidal nail infection of the fingers, claimed to include as secondary to a service-connected disability, has been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed chronic paronychia with candidal nail infection of the fingers in August 2006 and June 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran avers he is entitled to service connection for chronic paronychia with candidal nail infection of the fingers.  Specifically, asserting in a November 2011 letter in lieu of VA Form 646, Statement of Accredited Representative in Appealed Case, that his chronic paronychia with candidal nail infection was caused by his service-connected onychomycosis of the bilateral feet and/or tinea cruris in the groin area.  Also, he alleges that fungus may spread to a finger if other affected areas are scratched.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records are silent for any complaints, diagnosis, or treatment for any nail infection of the hands.  

Post-service treatment records include an August 2005 VA treatment record that notes the Veteran had a one year history of swollen finger beds and nail dystrophy.  He was last seen in June 2005 and diagnosed with paronychia.  

The Veteran was afforded a VA examination in August 2006.  He reported itching and burning of the skin around the fingernails for many years, possibly since he left the military.  He denied excessive exposure to water or irritating substances.  He reported treatment in the military.  He was diagnosed with chronic paronychia with candidal nail infection.  The examiner opined that this was a common chronic condition related to excessive exposure to moisture and repetitive trauma.  It could be very difficult to treat and often persists for many years.  "It is unclear when this started, but if veteran was exposed to excessive moisture or harsh chemicals during service then the condition is at least as likely as not related to military service."   

A May 2007 VA treatment record notes that due to the chronic, intractable nature of the Veteran's paronychia, it was possible that the etiology was due to Candida rather than usual dermatophytes.  

The Veteran was afforded another VA examination in June 2012.  The examiner noted the Veteran had a history of paronychia.  The Veteran reported his finger had improved significantly and that the skin area around his fingernails "cleared up."  He reported no significant fungal infections to his fingers except for some infection to the fingernail of his right fourth digit.  The examiner opined that after reviewing the Veteran's claims file, it was less likely as not that the Veteran's condition could have been incurred in or caused by service because there was insufficient objective evidence to make such a determination.  The examiner also opined that it was less likely as not that the Veteran's condition could have been proximately due to, the result of, or aggravated beyond its natural progression by service-connected tinea cruris in the groin area or service-connected onychomycosis of the feet because there was insufficient objective evidence to make such a determination.  

After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the evidence is in relative equipoise as to this issue on appeal.  For the reasons set forth below, service connection for chronic paronychia with candidal nail infection of the fingers is granted.  

The Board finds no reason to disregard the positive nexus opinion from the August 2006 VA examiner.  Indeed, while the Veteran generally denied excessive exposure to water or irritating substances, the Veteran did not specifically deny in-service exposure of such kind; indeed, there is no evidence to suggest the Veteran was not exposed to excessive moisture or harsh chemicals in service, as may be consistent with the hardships expected of his term of service.  Although the June 2012 VA examiner opined that it was less likely as not that the Veteran's condition could have been incurred in or caused by service, the Board finds this opinion to be merely speculative.  Indeed, the June 2012 VA examiner did not address the August 2006 VA examiner's finding that if the Veteran was exposed to excessive moisture or harsh chemicals during service then the condition was at least as likely as not related to military service.   

Thus, the Board finds the evidence is in equipoise and affording the Veteran reasonable doubt the Board finds the Veteran is entitled to direct service connection for chronic paronychia with candidal nail infection of the fingers.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's candidal nail infection of the fingers is related to service and service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for chronic paronychia with candidal nail infection of the fingers, claimed to include as secondary to a service-connected disability, is granted.  


REMAND

The Veteran avers his service-connected onychomycosis of the bilateral feet warrants a compensable rating.  Specifically, noting in his June 2007 notice of disagreement that his condition was "really bad and should warrant a higher percentage."  He further avers in his October 2008 substantive appeal that his rash was expanding and he was still in pain.  Also, in a November 2011 letter in lieu of VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran contends that he suffered for decades with his recurring onychomycosis.  Over the years he had endured pain, swelling, itching, and discomfort to the point where he did not want to wear shoes. 

VA treatment records reveal the Veteran was prescribed Triamcinolone Acetonide since April 2008.  The Veteran was afforded a VA examination in June 2012 in which he reported his dermatophytosis was an ongoing problem.  The examiner found the Veteran was taking Triamcinolone Acetonide topical medication (which the Board believes may be a prescribed corticosteroid) constantly or near-constantly.  However, it is unclear whether the Veteran took this medication for a service-connected disability and whether such prescription continues, but the diagnostic code explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application, (see Johnson v. McDonald, 27 Vet. App. 497, 504 (2016)) the Board finds a VA examination is necessary.  

The remaining claims of entitlement to service connection for a stomach condition, hypertension, bilateral shoulder disability, bilateral knee disability, left ankle fusion disability, right ankle fusion disability, and anxiety and depression must be remanded because the Veteran timely expressed disagreement, in February 2015, with the rating decisions rendered in December 2014.  However, the RO did not issue a statement of the case on these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for stomach condition, hypertension, bilateral shoulder disability, bilateral knee disability, left ankle fusion disability, right ankle fusion disability, and anxiety and depression.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2. Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the nature, severity, and treatment plan of onychomycosis of his bilateral feet.  The examiner should specify whether the Veteran is, or has been, taking corticosteroid therapy, be it topical or otherwise, and the dosage prescribed therefor.  

The claims folder and a copy of this REMAND should be reviewed by the examiner.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


